Citation Nr: 1219981	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  07-23 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B.Morton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) from a November 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in pertinent part, denied service connection for PTSD.  The Veteran timely filed a substantive appeal on this issue.

The Veteran requested a Travel Board hearing on this matter, which was held in October 2009 where he presented as a witness before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of service connection for gastritis and service connection for gastroesophageal reflux disease (GERD) have been raised by the record, as reflected in an August 2007 letter from the Veteran's accredited representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters at this time, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The Veteran currently has a diagnosis of PTSD, and he has credibly testified that he experienced wartime in-service stressors during his tour in Vietnam, which included fear of hostile military activity as a result of mortar/missile attacks; such events are consistent with the circumstances of the Veteran's active service in Vietnam.

2.  A VA psychiatrist has confirmed that the claimed stressors are adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressors; additional VA clinicians have positively linked the Veteran's in-service stressors to his diagnosed PTSD.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.125 (2011); Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010), corrected by 75 Fed. Reg. 41 ,092 (July 15, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with his claim. 

In the instant case, the Board has rendered a decision in favor of the Veteran, finding that service connection for PTSD is warranted, and therefore, a further discussion of the VCAA duties is unnecessary at this time.


II. Law & Analysis

The Veteran seeks service connection for PTSD based upon his service in the Vietnam, which included exposure to mortar/missile attacks on his camp near Phu Bai.  Having carefully considered the claim in light of the record and the applicable law, the Board determines that the criteria for service connection have been met and the claim will be allowed.

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  Id.; 38 C.F.R. § 4.125(a). 

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon the circumstances of the case.  VA has provided for specific types of cases where lay evidence alone may be sufficient to describe the stressor and further corroborating evidence will not be required.  Corroborating evidence is not required in cases where (1) PTSD is diagnosed in service; (2) the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat; (3) the evidence establishes that the Veteran was a prisoner-of-war and the stressor is related to that prisoner-of-war experience.  38 C.F.R. § 3.304(f)(1), (f)(2), (f)(4) (2011).  In any of the above situations, the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required providing that such testimony is found to be consistent with the circumstances, conditions, or hardships of service and there is no clear and convincing evidence to the contrary.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1), (f)(2), (f)(4)(2011). 

Additionally, recent regulatory amendments changed the evidentiary standards regarding stressors based on a Veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3) (2011); see also Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010), corrected by 75 Fed. Reg. 41 ,092 (July 15, 2010).  These amendments are applicable to the Veteran's appeal.  See 75 Fed. Reg. 39,843 (stating that the amendments are applicable to appeals currently before the Board that have not yet been decided). 

The revised regulation provides that lay evidence alone may establish an alleged stressor where: 1) the stressor is related to the Veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of the Veteran's service; and 4) there is no clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3).  Fear of hostile military or terrorist activity is defined as occurring when a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

In the instant case, the evidence of record clearly reflects that the Veteran has a diagnosis of PTSD.  See July 2007 Medical Opinion by L.A.M., MD; July 2007 Medical Opinion by M.E.B, Ph.D.; May 2007 Medical Opinion by D.N.P., MA & J.M., Ed.D.; April 2006 VA PTSD Assessment Report; January 2006 Vet Center Report by P.W., LICSW, MSW.  Accordingly, this element of the claim has been established.  

Turning to the issue of stressors, the Veteran has also maintained that his in-service stressors are related to fear of hostile military activity, namely, repeated missile/mortar attacks on his camp near Phu Bai.  See Hearing Transcript at 12; May 2007 Medical Opinion by D.N.P., MA & J.M., Ed.D. (documenting the Veteran's account of experiencing incoming missile attacks); April 2006 VA PTSD Assessment Report (describing Veteran's reported history of being under missile/mortar attacks in Vietnam); January 2006 Vet Center Report by P.W., LICSW, MSW (same).  In accordance with the provisions of 38 C.F.R. § 3.304(f), the record reflects that a VA phychiatrist has confirmed that the claimed stressors are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  See July 2007 Medical Opinion by L.A.M., MD.  As Dr. L.A.M. noted, "It is my psychiatric opinion that [the Veteran's] PTSD signs and symptoms are more likely than not a result of his exposure to warzone trauma during his service in support of the Vietnam War with the 101st Airborne Division's 326th Medical Unit."  Emphasis added.  In addition, the Board comments that the Veteran's  consistent account of such attacks is entirely credible and completely in line with the place, type, and circumstances of the Veteran's service in Vietnam with the 101st Airborne Division, 326th Medical Unit from 1969 and 1970.  See DD-214 (documenting Vietnam service and division/unit). 

With respect to the nexus issue, the record reveals that VA clinicians have positively linked the Veteran's PTSD to his in-service trauma.  M.E.B., in her July 2007 medical opinion, commented that the Veteran's diagnosed PTSD is "clearly due to his experiences while in the Army and are this connected to his military service."  Additionally, both the April 2006 VA PTSD Assessment Report and the January 2006 Vet Center Report by P.W., LICSW, MSW indicate that the Veteran's PTSD is in fact related to his military experiences.  Because all evidence weighs in favor of the Veteran's claim and the required elements to establish service connection for PTSD have been satisfied, the claim is granted.



ORDER

Service connection for PTSD is granted.





____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


